Case: 18-10788   Date Filed: 03/08/2019   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-10788
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 3:17-cv-00662-LC-CAS



BRIAN COREY CAMPBELL,
                                                          Petitioner-Appellant,

                                   versus

UNITED STATES OF AMERICA,
FCI MARIANNA WARDEN,
Blackmon,
                                                       Respondents-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                             (March 8, 2019)



Before WILLIAM PRYOR, GRANT, and EDMONDSON, Circuit Judges.
               Case: 18-10788     Date Filed: 03/08/2019   Page: 2 of 6




PER CURIAM:



        Brian Campbell, a federal prisoner proceeding pro se, appeals the district

court’s denial of his 28 U.S.C. § 2241 petition for writ of habeas corpus. No

reversible error has been shown; we affirm.

        In January 2008, Campbell was convicted of a federal drug trafficking

offense and was sentenced to 78 months of imprisonment, to be followed by 5

years of supervised release. Campbell began his term of supervised release in May

2013.

        On 12 January 2015 -- while still on supervised release -- Campbell was

arrested by Florida police; he was charged with two state drug offenses. Shortly

thereafter, the federal district court issued an arrest warrant for Campbell on

grounds that Campbell had violated the terms of his supervised release.

        On 4 June 2015, the Florida state court sentenced Campbell to a total of 24

months’ imprisonment for his state drug offenses. The Florida state court

judgment ordered that Campbell’s state sentences “run concurrent with one

another, concurrent and coterminous with any federal sentence.”

        Campbell completed his state sentence on 21 September 2016; Florida

authorities then released Campbell to the U.S. Marshals Service, pursuant to the

                                           2
                Case: 18-10788       Date Filed: 03/08/2019       Page: 3 of 6


outstanding federal warrant for Campbell’s arrest. On 1 November 2016, the

district court revoked Campbell’s supervised release and sentenced Campbell to 37

months’ imprisonment.

       In his section 2241 petition, Campbell asserted that the Bureau of Prisons

(“BOP”) erred in computing his prior-custody credit. Briefly stated, Campbell

contends that -- because the state court ordered his state sentence to run concurrent

and coterminous with his federal sentence -- the time he spent in state custody

should be credited toward his 37-month federal sentence. * The district court

denied Campbell’s petition.

       We review de novo the district court’s denial of a section 2241 petition.

Santiago-Lugo v. Warden, 785 F.3d 467, 471 (11th Cir. 2015). We construe

liberally pro se pleadings. Tannenbaum v. United States, 148 F.3d 1262, 1263

(11th Cir. 1998).

       As an initial matter, we reject Campbell’s contention that his state sentence

was to run concurrent and coterminous with Campbell’s already-served 2008

federal sentence, such that his state sentence was satisfied the moment it was

*
  Campbell contends he is entitled to a nunc pro tunc designation or to Willis/Kayfez credits.
See Willis v. United States, 438 F.2d 923, 925 (5th Cir. 1971) (a defendant serving concurrent
federal and state sentences may be entitled to jail credit for time spent in state custody if
defendant was denied release on bail because of a federal detainer lodged against him); Kayfez v.
Gasele, 993 F.2d 1288, 1290 (7th Cir. 1993) (same). Because we conclude that Campbell’s state
and federal sentences, as a matter of law, were consecutive to each other -- not concurrent --
these doctrines are inapplicable.
                                                  3
              Case: 18-10788     Date Filed: 03/08/2019   Page: 4 of 6


imposed. The record makes clear that -- in ordering Campbell’s state sentence to

run concurrent and coterminous with his federal sentence -- the state court

contemplated only a future-imposed federal sentence.

      We also reject Campbell’s argument that the state court’s judgment

mandates that Campbell’s state sentence run concurrent or coterminous with his

federal sentence for violating his supervised release. We have said -- and the state

court judge explained during Campbell’s sentencing proceedings -- that “a federal

court is authorized to impose a federal sentence consecutive to a state sentence,

although the state court explicitly made its sentence concurrent with the federal

sentence.” See Finch v. Vaughn, 67 F.3d 909, 915 (11th Cir. 1995) (explaining

that adherence to the state court’s imposition of concurrent state and federal

sentences “would encroach upon the federal court’s sentencing authority ‘by, in

effect, eliminating the federal sentence.’”). Moreover, under the pertinent federal

sentencing guidelines, Campbell’s sentence (imposed in federal court) for violation

of his supervised release was required to run consecutive to his earlier-imposed

state sentence. See U.S.S.G. § 7B1.3(f); cf. 18 U.S.C. § 3584(a) (“Multiple terms

of imprisonment imposed at different times run consecutively unless the court

orders that the terms are to run concurrently.”).




                                          4
              Case: 18-10788     Date Filed: 03/08/2019   Page: 5 of 6


      We next consider the BOP’s bare computation of Campbell’s prior-custody

credits. The Attorney General (through the BOP) is responsible for computing a

prisoner’s sentence, including applying prior-custody credits pursuant to 18 U.S.C.

§ 3585(b). United States v. Wilson, 112 S. Ct. 1351, 1354-55 (1992). Under

section 3585(b), “[a] defendant shall be given credit toward the service of a term of

imprisonment for any time he has spent in official detention prior to the date the

sentence commences . . . that has not been credited against another sentence.” 18

U.S.C. § 3585(b) (emphasis added). In construing this statutory language, the

Supreme Court has said that “Congress made clear that a defendant could not

receive a double credit for his detention time.” See Wilson, 112 S. Ct. at 1355-56.

      We conclude that Campbell did receive proper credit for the time he was

incarcerated. First, the state court gave Campbell 144 days of credit for the time he

spent in state custody between the day of his arrest (12 January 2015) and the day

he was sentenced (4 June 2015). Campbell then remained in state custody --

serving his state sentence -- between 4 June 2015 and 21 September 2016.

Because each day that Campbell spent in state custody was already credited

towards Campbell’s state sentence, that time cannot also now be credited towards

Campbell’s federal sentence. See 18 U.S.C. § 3585(b); Wilson, 112 S. Ct. at 1355-

56.

                                          5
              Case: 18-10788     Date Filed: 03/08/2019   Page: 6 of 6


      Second, in calculating Campbell’s federal sentence, the BOP gave Campbell

40 days of prior-custody credit for time Campbell spent in federal custody between

the completion of his state sentence (21 September) and the day his federal

sentence commenced (1 November 2016). Because Campbell was credited

properly for each day spent in custody, the district court committed no error in

denying Campbell’s section 2241 petition.

      AFFIRMED.




                                          6